UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811- 01682) Exact name of registrant as specified in charter: Putnam Voyager Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2009 Date of reporting period: August 1, 2008  January 31, 2009 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Since 1937, when George Putnam created a prudent mix of stocks and bonds in a single, professionally managed portfolio, we have championed the wisdom of the balanced approach. Today, we offer investors a world of equity, fixed-income, multi-asset, and absolute-return portfolios so investors can pursue a range of financial goals. Our seasoned portfolio managers seek superior results over time, backed by original, fundamental research on a global scale. We believe in service excellence, in the value of experienced financial advice, and in putting clients first in everything we do. In 1830, Massachusetts Supreme Judicial Court Justice Samuel Putnam established The Prudent Man Rule, a legal foundation for responsible money management. THE PRUDENT MAN RULE All that can be required of a trustee to invest is that he shall conduct himself faithfully and exercise a sound discretion. He is to observe how men of prudence, discretion, and intelligence manage their own affairs, not in regard to speculation, but in regard to the permanent disposition of their funds, consider ing the probable income, as well the probable safety of the capital to be invested Putnam Voyager Fund 1 | 31 | 09 Semiannual Report Message from the Trustees 2 About the fund 4 Performance snapshot 6 Interview with your funds Portfolio Manager 7 Performance in depth. 12 Expenses 14 Portfolio turnover 16 Your funds management. 17 Terms and definitions 18 Trustee approval of management contract 19 Other information for shareholders. 24 Financial statements 25 Brokerage commissions 47 Cover photograph: Vineyard, Napa County, California © Charles ORear Message from the Trustees Dear Fellow Shareholder: Financial markets have experienced significant upheaval for well over a year now. Responses by governmental and financial authorities have been rapid and often unprecedented in scale, including the recent passage of a nearly $800 billion economic stimulus plan by Congress. Although history reminds us that stability and optimism have always returned to the markets, investors should expect continued volatility in the near term, for we are in the midst of a deep and painful bear market. Under President and Chief Executive Officer Robert L. Reynolds, Putnam Investments is making the most of these challenging times by instituting several important changes designed to prepare Putnam for the eventual recovery. Key among them has been replacing a team management structure within Putnam equity funds with a more nimble decision-making process that vests responsibility with individual fund managers. The portfolio manager of Putnam Voyager Fund is Nick Thakore, who joined the company in 2008 and has 16 years of investment industry experience. In other moves aimed at achieving performance excellence, Putnam has affirmed a fundamental approach to investing, simplified its equity fund lineup, and hired nearly 20 seasoned equity analysts. 2 We would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Although the markets have presented investors with extraordinary challenges, it is Putnams belief that the seeds of opportunity are often sown during difficult times like these. About the fund Seeking growth for investors for 40 years In 1969, when Putnam Voyager Fund made its debut, Richard M. Nixon became the 37th U.S. President and Americans landed on the moon for the first time. For the U.S. financial markets, it was the eve of a sluggish decade in which the Dow Jones Industrial Average would gain only 4.8% . Despite Vietnam War tensions and worries over inflation and recession, the funds first management team was ready to tap into the long-term growth potential of American businesses. The basic qualities underlying the dynamism of our economy are not at issue here, said the first report to shareholders in 1969. The future has never been brighter. The report also discussed the risk of underestimating the potential growth of companies with strong fundamental trends. In the four decades since its first report was published, the fund has witnessed many more difficult markets, as well as unprecedented stock market growth and extraordinary innovation. One emerging growth trend was noted in the funds 1988 annual report: Several years from now, when youre leaving home you may find yourself tossing something new into your tote bag or briefcase  your phone. Thats right: the era of truly portable telephones is dawning. Today, the fund continues to look for stocks of companies that can grow earnings at a greater rate than the average for stocks in general, and that trade at discounts to their growth potential. While much has changed since the funds managers wrestled with the challenges of the 1970s, some things have not  including our commitment to prudently manage the money that investors entrust to Putnam. The fund invests some or all of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Stocks with above-average earnings growth may be more volatile, especially if earnings do not continue to grow. Performance snapshot Average annual total return (%) comparison as of 1/31/09 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 7 and 1214 for additional performance information. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may apply. To obtain the most recent month-end performance, visit www.putnam.com. * The inception date of the Russell 1000 Growth Index was 12/31/78.  Returns for the six-month period are not annualized, but cumulative. 6 Interview with your funds Portfolio Manager Nick Thakore Nick, although you took over as the portfolio manager of the fund approximately midway through the semiannual period, can you give us an overview of fund performance for the full six-month period that ended January 31? As everyone no doubt is aware, the economy fell deeper into recession during the period, and this of course took a toll on corporate earnings and caused stock prices to decline. The funds net asset value decreased 31.42% during the period. This is difficult news for shareholders and reflects the fact that the recession is one of the worst in memory. However, it is worth recalling that stocks have experienced 11 bear markets since World War II and have consistently recovered to rise to higher levels. Another reason for encouragement is that the widespread decline has created numerous investment opportunities. For the period, the fund outperformed most of its peers in the Lipper Large-Cap Growth Funds category, as well as its performance benchmark, the Russell 1000 Growth Index. Please describe your investment strategy. Putnam Voyager Fund has a long history as a growth-style fund that invests in stocks of large-capitalization Broad market index and fund performance This comparison shows your funds performance in the context of broad market indexes for the six months ended 1/31/09. See page 6 and pages 1214 for additional fund performance information. Index descriptions can be found on page 18. 7 companies, as well as some mid caps. I have constructed a portfolio that, in aggregate, holds companies I expect will grow faster than the stock market in general, but without paying a premium for that growth in terms of valuation. The attention that I give to valuation, in my view, enhances the potential for capital appreciation and helps to manage risk in most market conditions. Stocks with attractive valuations are less prone to disappointments. How do you identify stocks that you consider attractive? My goal is to have a portfolio of stocks that, in aggregate, will grow earnings and cash flows faster than the overall market, but I dont want to pay up for that growth. Working with Putnams equity analysts, I start by looking at the growth outlook for companies and try to identify companies that will grow at a superior rate for the next couple of years. I then focus on tools that mitigate risk if I am wrong about the growth rates. For this, my primary tool is valuation. I also use tools that improve my odds of predicting growth better, in my view. Chief among them is a focus on analyzing company earning trends, cash flow, and balance sheet quality. Where do you see the greatest opportunities? In my view, selling pressure in the market has sharply reduced the prices of many high-quality growth companies with fairly stable earnings projections. Valuations for many of these stocks appear attractive relative to the growth outlook. Also, there is an increasing Top 10 holdings This table shows the funds top 10 holdings and the percentage of the funds net assets that each represented as of 1/31/09. Also shown is each holdings market sector and the specific industry within that sector. Holdings will vary over time. HOLDING (percentage of funds net assets) SECTOR INDUSTRY Apple, Inc. (5.2%) Technology Computers CVS Caremark Corp. (2.8%) Consumer staples Retail Microsoft Corp. (2.6%) Technology Software Qualcomm, Inc. (2.5%) Technology Communications equipment Boston Scientific Corp. (2.5%) Health care Medical technology Hewlett-Packard Co. (2.3%) Technology Computers Genzyme Corp. (2.2%) Health care Biotechnology Genentech, Inc. (2.1%) Health care Biotechnology Amgen, Inc. (1.9%) Health care Biotechnology Nintendo Co., Ltd. (1.8%) Consumer cyclicals Toys 8 number of cyclical stocks that appear attractive. They are cheap because their earnings outlook is depressed, but they have substantial potential for earnings recovery if the environment stabilizes. Can you give us some examples of the stocks you selected? I purchased Boston Scientific , which I regard as a high-quality health-care company. The stocks price plunged in the middle of 2008, yet, in my view, its business strength has not changed. However, the company has continued growing during the recession. Spending on health care really does not change much when the economy deteriorates. On top of that, our analysis of the industry suggested that Boston Scientific is in an excellent competitive position that should support earnings growth at double-digit rates, yet the stock is priced at a discount to this growth rate. I added an overweight position in the stock relative to the funds benchmark, and it has contributed significantly to the funds outperformance. Liberty Media also helped the funds relative results. Liberty is a media holding company that owns a variety of businesses, one of which is DIRECTV. The market was concerned that Liberty Medias strong financial position would be used to shore up other Liberty holding companies to the detriment of Liberty Media shareholders. Instead, management has made moves intended to unlock the value of its DIRECTV stake. Meanwhile, DIRECTV has continued to grow rapidly, at rates of approximately 20%, even during the Comparison of top sector weightings This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Holdings will vary over time. 9 recession. We see catalysts that can contribute to its future growth as well. I N T H E N E W S Congress passed a $787 billion stimulus plan on February 13, 2009 , with the goals of creating jobs, helping the unemployed, and cultivating economic growth. Tens of billions of dollars will be spent over the next two years to support Medicaid, help local school districts, and extend jobless benefits. Billions of dollars also will fund job-creating investments ingreen technologies, computerizing the nations medical-records system, biomedical research, and public works construction projects. The balance of the package is devoted to tax cuts for businesses and individuals, including a $400 payroll tax holiday for workers (married couples filing jointly for less than $150,000 get up to $800). The plan is one of the largest of its kind since Franklin D. Roosevelt launched the New Deal in 1933. Did you make noteworthy changes to the funds sector weightings? I would anticipate stock selection as driving the majority of fund performance rather than sector allocation. Nevertheless, changes that I have made to the fund have affected sector weightings. The fund now has a greater weighting in consumer cyclical and health-care stocks and less in industrials, consumer staples, and technology. While the fundamental condition of the economy is extremely poor at this time, it is worth remembering that stocks tend to bottom out when fundamentals are very poor, and that the magnitude of the slowdown suggests a recovery is at least possible. Therefore, we no longer want to avoid cyclical stocks. The portfolio holds stocks that will tend to benefit from the earlier phases of a recovery, such as consumer cyclicals, where valuations are cheap because of depressed business conditions. What holdings have not performed well? Nintendo , the Japanese video games company, underperformed the funds benchmark. We think the market has assessed this stock unfairly. Nintendo makes the popular Wii computer game, which has sold so well that the company has not been able to meet demand. Also, in announcing strong results for recent growth, the company may have been excessively cautious about the future. For these reasons, the market penalized the stock. Based on our analysis, global demand for the Wii game has not yet reached its peak, and even when it does, the introduction of new game software for use on the same platform can continue to support Nintendos growth. The stock has other attractive features as well  the 10 company pays a 5% dividend, has a large amount of cash, and generates strong free cash flow. We are confident in its future. A couple of other positioning decisions did not help performance. For example, the fund did not own a position in Abbott Laboratories, and this stock outperformed the benchmark during the period. But the funds positioning in the overall health-care sector added to performance, and I believe the funds other health-care holdings have more attractive prospects than Abbott relative to the disparity in valuations. Similarly, McDonalds performed well in the period, and the fund had a relative underweight position. The company is performing well, but in my view, many cautious, pessimistic investors are hiding out in stocks like McDonalds, which are viewed to be recession-resistant. The trend has caused the stocks price to become expensive relative to its earnings growth potential. I eliminated the position in McDonalds during the period, and though it was down on an absolute basis, it had outperformed the benchmark. What is your outlook for the fund in the coming months? While the economy is quite weak, it appears this is increasingly discounted in the market. The holdings in the fund represent stable growth stocks at attractive valuations, I believe. I have also gradually added to cyclical growth stocks, which are cheap because of depressed economic conditions. Thanks, Nick, for sharing your thoughts with us today. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Of special interest We are pleased to report that the fund benefited during the period as a result of a court-ordered settlement distribution made to eligible holders of Enron Corporation common stock. Enrons stock became worthless in 2001 when it was determined that the company had defrauded shareholders by conspiring to conceal losses and inflate profits. The company declared bankruptcy in December 2001, and its assets were later sold off to recoup creditors. Shareholders who purchased Enron stock between September 9, 1997, and December 2, 2001, were eligible to participate in the settlement. The fund received $23,452,694. 11 Your funds performance This section shows your funds performance, price, and distribution information for periods ended January 31, 2009, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section of www.putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 1/31/09 Class A Class B Class C Class M Class R Class Y (inception dates) (4/1/69) (4/27/92) (7/26/99) (12/1/94) (1/21/03)(3/31/94) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 9.53% 9.36% 8.55% 8.55% 8.70% 8.70% 8.84% 8.74% 9.25% 9.63% 10 years 35.16 38.88 39.84 39.84 39.78 39.78 38.25 40.40 36.70 33.47 Annual average 4.24 4.80 4.95 4.95 4.95 4.95 4.71 5.04 4.47 3.99 5 years 27.78 31.94 30.41 31.81 30.44 30.44 29.52 32.00 28.66 26.85 Annual average 6.30 7.41 6.99 7.37 7.00 7.00 6.76 7.42 6.53 6.06 3 years 34.15 37.95 35.56 37.49 35.58 35.58 35.06 37.33 34.59 33.59 Annual average 13.00 14.71 13.63 14.50 13.63 13.63 13.40 14.42 13.19 12.75 1 year 34.33 38.11 34.80 38.06 34.81 35.46 34.59 36.89 34.48 34.10 6 months 31.42 35.36 31.61 35.03 31.66 32.34 31.51 33.91 31.46 31.29 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and, except for class Y shares, the higher operating expenses for such shares. Recent performance benefited from receipt of an Enron Class Action Settlement pertaining to investments made prior to 2002. For a portion of the periods, this fund may have limited expenses, without which returns would have been lower. A 1% short-term trading fee may be applied to shares exchanged or sold within 7 days of purchase. 12 Comparative index returns For periods ended 1/31/09 Lipper Large-Cap Growth Funds Russell 1000 Growth Index category average* Annual average (life of fund)  8.44% 10 years 41.90% 31.10 Annual average 5.29 3.99 5 years 21.63 22.08 Annual average 4.76 4.97 3 years 29.76 33.40 Annual average 11.11 12.76 1 year 36.44 37.83 6 months 34.31 35.61 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 1/31/09, there were 852, 808, 683, 573, 283, and 16 funds, respectively, in this Lipper category.  The inception date of the Russell 1000 Growth Index was 12/31/78. Fund price and distribution information For the six-month period ended 1/31/09 Class A Class B Class C Class M Class R Class Y Share value NAV POP NAV NAV NAV POP NAV NAV 7/31/08 $16.93 $17.96 $14.52 $15.95 $15.74 $16.31 $16.72 $17.58 1/31/09 11.61 12.32 9.93 10.90 10.78 11.17 11.46 12.08 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Fund performance as of the most recent calendar quarter Total return for periods ended 12/31/08 Class A Class B Class C Class M Class R Class Y (inception dates) (4/1/69) (4/27/92) (7/26/99) (12/1/94) (1/21/03) (3/31/94) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 9.67% 9.51% 8.70% 8.70% 8.85% 8.85% 8.98% 8.88% 9.40% 9.78% 10 years 28.74 32.85 33.92 33.92 33.85 33.85 32.22 34.60 30.48 26.94 Annual average 3.33 3.90 4.06 4.06 4.05 4.05 3.81 4.16 3.57 3.09 5 years 22.80 27.25 25.68 27.17 25.67 25.67 24.74 27.36 23.76 21.83 Annual average 5.04 6.16 5.76 6.14 5.76 5.76 5.53 6.19 5.28 4.81 3 years 30.17 34.18 31.74 33.78 31.72 31.72 31.24 33.63 30.69 29.64 Annual average 11.28 13.01 11.95 12.84 11.94 11.94 11.74 12.77 11.50 11.06 1 year 36.98 40.62 37.45 40.58 37.45 38.07 37.32 39.51 37.13 36.82 6 months 29.40 33.46 29.70 33.22 29.66 30.36 29.61 32.07 29.47 29.32 13 Funds annual operating expenses For the fiscal year ended 7/31/08 Class A Class B Class C Class M Class R Class Y Total annual fund operating expenses 1.20% 1.95% 1.95% 1.70% 1.45% 0.95% Expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown in the next section and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund limited these expenses; had it not done so, expenses would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Review your funds expenses The following table shows the expenses you would have paid on a $1,000 investment in Putnam Voyager Fund from August 1, 2008, to January 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $5.27 $8.45 $8.44 $7.39 $6.33 $4.21 Ending value (after expenses) $685.80 $683.90 $683.40 $684.90 $685.40 $687.10 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/09. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended January 31, 2009, use the following calculation method. To find the value of your investment on August 1, 2008, call Putnam at 1-800-225-1581. 14 Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $6.31 $10.11 $10.11 $8.84 $7.58 $5.04 Ending value (after expenses) $1,018.95 $1,015.17 $1,015.17 $1,016.43 $1,017.69 $1,020.21 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 1/31/09. The expense ratio may differ for each share class (see the last table in this section). Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Compare expenses using industry averages You can also compare your funds expenses with the average of its peer group, as defined by Lipper, an independent fund-rating agency that ranks funds relative to others that Lipper considers to have similar investment styles or objectives. The expense ratio for each share class shown indicates how much of your funds average net assets have been used to pay ongoing expenses during the period. Class A Class B Class C Class M Class R Class Y Your funds annualized expense ratio 1.24% 1.99% 1.99% 1.74% 1.49% 0.99% Average annualized expense ratio for Lipper peer group* 1.27% 2.02% 2.02% 1.77% 1.52% 1.02% * Putnam keeps fund expenses below the Lipper peer group average expense ratio by limiting our fund expenses if they exceed the Lipper average. The Lipper average is a simple average of front-end load funds in the peer group that excludes 12b-1 fees as well as any expense offset and brokerage/service arrangements that may reduce fund expenses. To facilitate the comparison in this presentation, Putnam has adjusted the Lipper average to reflect 12b-1 fees. Investors should note that the other funds in the peer group may be significantly smaller or larger than the fund, and that an asset-weighted average would likely be lower than the simple average. Also, the fund and Lipper report expense data at different times; the funds expense ratio shown here is annualized data for the most recent six-month period, while the quarterly updated Lipper average is based on the most recent fiscal year-end data available for the peer group funds as of 12/31/08. 15 Your funds portfolio turnover Putnam funds are actively managed by experts who buy and sell securities based on intensive analysis of companies, industries, economies, and markets. Portfolio turnover is a measure of how often a funds managers buy and sell securities for your fund. A portfolio turnover of 100%, for example, means that the managers sold and replaced securities valued at 100% of a funds average portfolio value within a given period. Funds with high turnover may be more likely to generate capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transaction costs, which may detract from performance. You can use the following table to compare your funds turnover with the average turnover for funds in its Lipper category. Turnover comparisons Percentage of holdings that change every year 2008 2007 2006 2005 2004 Putnam Voyager Fund 68% 65% 76% 93% 46% Lipper Large-Cap Growth Funds category average 95% 92% 90% 96% 92% Turnover data for the fund is calculated based on the funds fiscal-year period, which ends on July 31. Turnover data for the funds Lipper category is calculated based on the average of the turnover of each fund in the category for its fiscal year ended during the indicated year. Fiscal years vary across funds in the Lipper category, which may limit the comparability of the funds portfolio turnover rate to the Lipper average. Comparative data for 2008 is based on information available as of 12/31/08. 16 Your funds management Your funds Portfolio Manager is Nick Thakore. Portfolio management fund ownership The following table shows how much the funds current Portfolio Manager has invested in the fund and in all Putnam mutual funds (in dollar ranges). Information shown is as of January 31, 2009, and January 31, 2008. N/A indicates the individual was not a Portfolio Manager as of 1/31/08. Trustee and Putnam employee fund ownership As of January 31, 2009, all of the Trustees of the Putnam funds owned fund shares. The following table shows the approximate value of investments in the fund and all Putnam funds as of that date by the Trustees and Putnam employees. These amounts include investments by the Trustees and employees immediate family members and investments through retirement and deferred compensation plans. Assets in the fund Total assets in all Putnam funds Trustees $465,000 $31,000,000 Putnam employees $6,526,000 $342,000,000 Other Putnam funds managed by the Portfolio Manager Nick Thakore may also manage other accounts and variable trust funds advised by Putnam Management or an affiliate. 17 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Russell 1000 Growth Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their growth orientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 18 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as such term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2008, the Contract Committee met several times to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management contract, effective July 1, 2008. The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds and the costs incurred by Putnam Management in providing such services, and  That this fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees, were subject to the continued application of certain expense reductions and waivers and other considerations noted below, and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of such arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of these same arrangements in prior years. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints, and the assignment of funds to particular fee categories. In reviewing fees and expenses, the Trustees generally focused their attention on material changes in circumstances  for example, changes in a funds size or investment style, changes in Putnam Managements operating costs or responsibilities, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund, which had 19 been carefully developed over the years, re-examined on many occasions and adjusted where appropriate. In this regard, the Trustees also noted that shareholders of your fund voted in 2007 to approve new management contracts containing an identical fee structure. The Trustees focused on two areas of particular interest, as discussed further below:  Competitiveness. The Trustees reviewed comparative fee and expense information for competitive funds, which indicated that, in a custom peer group of competitive funds selected by Lipper Inc., your fund ranked in the 17th percentile in management fees and in the 38th percentile in total expenses (less any applicable 12b-1 fees) as of December 31, 2007 (the first percentile being the least expensive funds and the 100th percentile being the most expensive funds). (Because the funds custom peer group is smaller than the funds broad Lipper Inc. peer group, this expense information may differ from the Lipper peer expense information found elsewhere in this report.) The Trustees noted that expense ratios for a number of Putnam funds, which show the percentage of fund assets used to pay for management and administrative services, distribution (12b-1) fees and other expenses, had been increasing recently as a result of declining net assets and the natural operation of fee breakpoints. The Trustees noted that the expense ratio increases described above were currently being controlled by expense limitations initially implemented in January 2004. The Trustees have received a commitment from Putnam Management and its parent company to continue this program through at least June 30, 2009. These expense limitations give effect to a commitment by Putnam Management that the expense ratio of each open-end fund would be no higher than the average expense ratio of the competitive funds included in the funds relevant Lipper universe (exclusive of any applicable 12b-1 charges in each case). The Trustees observed that this commitment to limit fund expenses has served shareholders well since its inception. In order to ensure that the expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees requested, and Putnam Management agreed, to extend for the twelve months beginning July 1, 2008, an additional expense limitation for certain funds at an amount equal to the average expense ratio (exclusive of 12b-1 charges) of a custom peer group of competitive funds selected by Lipper to correspond to the size of the fund. This additional expense limitation will be applied to those open-end funds that had above-average expense ratios (exclusive of 12b-1 charges) based on the custom peer group data for the period ended December 31, 2007. This additional expense limitation will not be applied to your fund because it had a below-average expense ratio relative to its custom peer group. In addition, the Trustees devoted particular attention to analyzing the Putnam funds fees and expenses relative to those of competitors in fund complexes of comparable size and with a comparable mix of asset categories. The Trustees concluded that this analysis did not reveal any matters requiring further attention at the current time.  Economies of scale. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale, which means that the effective management fee rate of the fund (as a percentage of fund assets) declines as the fund grows in size and crosses specified asset thresholds. Conversely, if the fund shrinks in size  as has been the case for many Putnam funds in recent years  these breakpoints result in increasing fee levels. In recent years, the Trustees have examined the operation 20 of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale at current asset levels. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services to be provided and profits to be realized by Putnam Management and its affiliates from the relationship with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability with respect to the funds management contracts, allocated on a fund-by-fund basis. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which had met on a regular monthly basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  as measured by the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to such personnel, and in general the ability of Putnam Management to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. While the Trustees noted the satisfactory investment performance of certain Putnam funds, they considered the disappointing investment performance of many funds in recent periods, particularly over periods in 2007 and 2008. They discussed with senior management of Putnam Management the factors contributing to such underperformance and actions being taken to improve performance. The Trustees recognized that, in recent years, Putnam Management has taken steps to strengthen its investment personnel and processes to address areas of underperformance, including recent efforts to further centralize Putnam Managements equity research function. In this regard, the Trustees took into consideration efforts by Putnam Management to improve its ability to assess and mitigate investment risk in individual funds, across asset classes, and across the complex as a whole. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following percentiles of its Lipper Inc. peer group (Lipper Large-Cap Growth Funds) for the one-year, three-year and five-year periods ended December 31, 2007 (the first percentile 21 being the best-performing funds and the 100th percentile being the worst-performing funds): One-year period 91st Three-year period 88th Five-year period 91st (Because of the passage of time, these performance results may differ from the performance results for more recent periods shown elsewhere in this report.) Over the one-year, three-year and five-year periods ended December 31, 2007, there were 723, 602, and 515 funds, respectively, in your funds Lipper peer group.* Past performance is no guarantee of future returns. The Trustees noted the disappointing performance for your fund for the one-year, three-year, and five-year periods ended December 31, 2007. In this regard, the Trustees considered that, similar to the experience of certain other Putnam funds with exposure to the large-cap equity space, your funds performance would have been materially better over these periods but for the performance of a limited number of portfolio choices in the financial sector that experienced extreme distress in the market turmoil that began in the summer of 2007. In addition, following leadership and portfolio management team changes, Putnam Management continues to make efforts to enhance the strength of the Large Cap Equities team, and Putnam Management has centralized the equity research structure. These changes were made to strengthen the investment process, which focuses on a blend of quantitative techniques and fundamental analysis, and to enhance the performance potential for Putnam funds with exposure to the large-cap equity space. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; other benefits The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that may be useful to Putnam Management in managing the assets * The percentile rankings for your funds class A share annualized total return performance in the Lipper Large-Cap Growth Funds category for the one-year, five-year, and ten-year periods ended December 31, 2008, were 19%, 74%, and 56%, respectively. Over the one-year, five-year, and ten-year periods ended December 31, 2008, your fund ranked 147th out of 803, 417th out of 567, and 154th out of 274 funds, respectively. Note that this more recent information was not available when theTrustees approved the continuance of your funds management contract. 22 of the fund and of other clients. The Trustees considered changes made in 2008, at Putnam Managements request, to the Putnam funds brokerage allocation policy, which expanded the permitted categories of brokerage and research services payable with soft dollars and increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees indicated their continued intent to monitor the potential benefits associated with the allocation of fund brokerage and trends in industry practice to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. The Trustees annual review of your funds management contract arrangements also included the review of its distributors contract and distribution plan with Putnam Retail Management Limited Partnership and the investor servicing agreement with Putnam Fiduciary Trust Company (PFTC), each of which provides benefits to affiliates of Putnam Management. In the case of the investor servicing agreement, the Trustees considered that certain shareholder servicing functions were shifted to a third-party service provider by PFTC in 2007. Comparison of retail and institutional fee schedules The information examined by the Trustees as part of their annual contract review has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, etc. This information included comparisons of such fees with fees charged to the funds, as well as a detailed assessment of the differences in the services provided to these two types of clients.
